Title: To James Madison from Frances Taylor Madison Rose, 20 March 1813
From: Rose, Frances Taylor Madison
To: Madison, James


Dear BrotherMarch 20th 1813
I am induced again to call your attention to a subject which has probably escaped your recollection; I mean the sale of our Land in this County, an advertisement of which has been inserted for some weeks past in the Daily National Intelligencer, but which you may not have noticed. In addition to what you already know I will observe that Lands in this range of Country have risen very much since Octr last. A tract a few miles below Orange Ct House, belonging to a Mr Samuel sold this Winter for twenty six dollars & a half per acre, land much inferior to ours. I heard last evening from our Mother, she was well, and has been unusually so throughout the whole winter. We have not yet learnt whether you expect to visit Orange this spring, no circumstance could afford our Mother more satisfaction than your doing so.
I meant last September to have spoken to you on the subject of Mr Walkers Award respecting the division of land between yourself Dr Willis and Dr Rose but the shortness of your stay prevented my having an opportunity of doing so. Sometime in June last Mr Walker directed P. Sandford to mark the lines agreeable to the Platt made by Mr Walker. Dr Rose gave notice in writing to G. Gooch and Mrs Willis of Sanfords intention. Sanford was met by Mr Howard on the ground and forbid to proceed as he said by Mrs Willis’s directions as she had been taken by surprise, nothing since has been done in the business with the hope that when you returned and we executed Deeds to each other she would perhaps see the propriety of doing so too. It is Mr Walkers opinion that the Bonds on the subject are not binding on her and if he were to present his Award to her and she should refuse to comply with it that the only remedy would be to sue the Exrs. of Dr Willis for the penalty of the Bond. Mr Walker has therefore strongly advised me to endeavour to get you to bring about a settlement and to avoid if possible a suit which we have always most anxiously wished to do. If however you should from being ⟨inter⟩ested in the controversy or from any o⟨ther⟩ cause feel indisposed to intercede with her I shall be obliged to you to inform me of it soon that we may bring suit on the Bond however reluctantly as the only remedy which will be then left us. We are the more anxious at this time to have the matter settled as we have advertised the Land to be sold publicly at O. Ct House at April Court. and have reason to believe we shall effect a sale. With sincere regard to my sister I remain as ever your affectionate
Frances T. Rose
